                               UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                    ASHEVILLE DIVISION
                                   Case No. 1:18-96 MR- WCM

          BRIAN HOGAN, et al.
                                                                STIPULATIONS CONCERNING
                         Plaintiffs,
                                                                    AUTHENTICITY AND
                   vs.
                                                                     ADMISSIBILITY OF
          CHEROKEE COUNTY, et al.
                                                                  DEFENDANTS’ EXHIBITS
                         Defendants.

               Pursuant to this Court’s Pretrial Order dated December 10, 2019 [Document

        35], the following are a list of the stipulations concerning the authenticity and

        admissibility of the Defendants’ exhibits. The “Y” in each box indicates that the

        Parties have stipulated about authenticity and or admissibility.


Exhibit     Brief Description             Stipulation    Stipulation     Objections   Identified   Admitted
                                          Authenticity   Admissibility                By

   1.       August 24, 2012, Safety       Y
            Assessment

   2.       October 3, 2012, Safety       Y
            Plan

   3.       November 14, 2012, Risk       Y
            Assessment Summary

   4.       April 19, 2014, Safety        Y
            Assessment

   5.       October 30, 2015, Order for   Y              Y
            Nonsecure Custody

   6.       October 30, 2015, Affidavit   Y              Y
            as to Status of Minor Child

   7.       October 30, 2015, Juvenile    Y              Y
            Petition

   8.       Order on Need for             Y              Y
            Continued Nonsecure
            Custody




                                           1
             Case 1:18-cv-00096-MR-WCM Document 126 Filed 05/07/21 Page 1 of 5
9.    Attachment to Juvenile        Y   Y
      Petitions dated October 29,
      2015

10.   November 23, 2015,            Y   Y
      Adjudication Hearing Social
      Summary

11.   Juvenile Order                Y

12.   January 14, 2016,             Y   Y
      Adjudication Hearing Social
      Summary

13.   January 14, 2016,             Y   Y
      Memorandum of
      Judgment/Order

14.   April 1, 2016, Consent        Y   Y
      Order Adjudication Hearing

15.   April 18, 2016,               Y
      Investigation and Notes

16.   April 20, 2016, Safety        Y   Y
      Assessment

17.   April - June 2016 Daily       Y   Y
      Activity Log

18.   May 24, 2015, Notes from      Y
      Mission Hospital

19.   May 3, 2016, Safety           Y   Y
      Assessment
20.   May 12, 2016, Safety          Y   Y
      Assessment

21.   May 12, 2016, Safety          Y   Y
      Resource Placement Memo
      of Agreement
22.   May 12, 2016, Kinship Care    Y   Y
      docs

23.   June 3, 2016, Family Risk     Y   Y
      Reassessment

24.   July 1, 2016, Consent Form    Y

25.   July 1, 2016, Safety          Y   Y
      Assessment

26.   July 19, 2016, In Home        Y   Y
      Family Services Agreement




       Case 1:18-cv-00096-MR-WCM Document 126 Filed 05/07/21 Page 2 of 5
27.   July 12, 2016, Safety        Y   Y
      Assessment

28.   September 13, 2016, Family   Y   Y
      Risk Reassessment
29.   October 21, 2016, Safety     Y   Y
      Assessment

30.   June – October 2016 Daily    Y   Y
      Activity Log

31.   October 10, 2016, Change     Y   Y
      of Placement Notification

32.   Warren Hogan handwritten     Y
      letter from 17 CVD 649

33.   January 26, 2018, Lauren     Y   Y
      Cariseo Email

34.   January 25, 2018, NCDHHS     Y
      CPS Intake Form

35.   January 31, 2018, CCDSS      Y
      Letter to Lauren Gentry

36.   October 14, 2016, IEP        Y   Y
      Reevaluation

37.   IEP October 28, 2015 to      Y   Y
      October 18, 2016

38.   October 14, 2016, Decision   Y   Y
      of Local Education Agency

39.   2016 and 2017 CC Schools     Y   Y
      Acknowledgements signed
      by Warren Hogan

40.   May 9, 2017, Decision of     Y   Y
      Local Education Agency

41.   IEP October 21, 2016 to      Y   Y
      October 13, 2017

42.   October 9, 2017, CC          Y   Y
      Schools Acknowledgement
      signed by Warren Hogan

43.   6th Grade Progress Update    Y   Y
      with IEP Team
44.   Cherokee County Schools      Y   Y
      Attendance Reports




       Case 1:18-cv-00096-MR-WCM Document 126 Filed 05/07/21 Page 3 of 5
45.   CC Schools Parent Contact      Y   Y
      Documentation 2015-16

46.   November 2, 2015, Notes        Y   Y

47.   November 6, 2015,              Y   Y
      placement agreement

48.   Melissa Jackson 11/5/15        Y
      Email re custody

49.   November 23, 2015, Safety      Y   Y
      Assessment

50.   Allison Foster, Ph.D. Expert   Y   Y
      Report

51.   Allison Foster, Ph.D. CV       Y   Y

52.   Central Registry Victim        Y
      Incident Display re
      Hogan/Edmondson/Sneed

53.   Julie Higdon November 1,
      2017, Email re HH

54.   Julie Higdon December 18,
      2017, Email re HH
      reassignment

55.   Julie Higdon February 13,
      2018, email re HH

56.   January 25, 2018, Intake
      Report

57.   March 2, 2018, Intake
      Report

58.   Julie Higdon May 18, 2018,
      Email re HH Mental Health

59.   Andrews Middle School
      Documents re HH

60.   October 15, 2019,              Y
      NCDHHS Letter to DSS
      County Directors

61.   October 25, 2019,              Y
      NCDHHS Letter to DSS
      County Directors

62.   CPS Intake Screening
      History




       Case 1:18-cv-00096-MR-WCM Document 126 Filed 05/07/21 Page 4 of 5
 Respectfully submitted, this the 7th day of May, 2021.


                                   s/Sean F. Perrin
                                   Sean F. Perrin
                                   Womble Bond Dickinson (US) LLP
                                   301 South College St., Suite 3500
                                   Charlotte, NC 28202
                                   704-331-4992
                                   Fax: 704-338-7814
                                   Email: sean.perrin@wbd-us.com

                                   Attorney for Defendants Cherokee County,
                                   Scott Lindsay in his official capacity and Cindy
                                   Palmer in her official capacity

                                   Patrick Houghton Flanagan
                                   Virginia Wooten
                                   Cranfill, Sumner & Hartzog, LLP
                                   2907 Providence Road
                                   Charlotte, NC 28230
                                   phf@cshlaw.com

                                   Attorneys for Defendant Scott Lindsay in his
                                   individual capacity

                                   John L. Kubis, Jr
                                   Teague Campbell Dennis & Gorham, LLP
                                   22 South Pack Square, Suite 800
                                   Asheville, NC 28801
                                   jkubis@teaguecampbell.com

                                   Attorney for Defendant Cindy Palmer in her
                                   individual capacity




Case 1:18-cv-00096-MR-WCM Document 126 Filed 05/07/21 Page 5 of 5
